Case 1:20-cv-03747-NRN Document 103-5 Filed 05/21/21 USDC Colorado Page 1 of 2




                        Exhibit 3
Case 1:20-cv-03747-NRN Document 103-5 Filed 05/21/21 USDC Colorado Page 2 of 2



  From:            Bergsieker, Ryan T.
  To:              gary@fielderlaw.net; Ernie Walker; criminaldefense@fielderlaw.net
  Cc:              Lipshutz, Joshua S.
  Subject:         RE: O"Rourke et al. v. Dominion Voting Systems, Inc. et al.
  Date:            Tuesday, April 6, 2021 3:26:15 PM
  Attachments:     Exhibit 1 Rule 11 Letter.pdf


  Dear Counsel,

  Attached is a copy of Exhibit 1 to the Rule 11 motion we provided to you yesterday. Exhibit 1 is a
  copy of the letter you received from us on February 11.

  Ryan T. Bergsieker


  GIBSON DUNN
  Gibson, Dunn & Crutcher LLP
  1801 California Street, Denver, CO 80202-2642
  Tel +1 303.298.5774 • Fax +1 303.313.2824
  RBergsieker@gibsondunn.com • www.gibsondunn.com


  From: Bergsieker, Ryan T.
  Sent: Monday, April 5, 2021 8:08 PM
  To: 'gary@fielderlaw.net' <gary@fielderlaw.net>; Ernie Walker <ernestjwalker@gmail.com>;
  criminaldefense@fielderlaw.net
  Cc: Lipshutz, Joshua S. <JLipshutz@gibsondunn.com>
  Subject: O'Rourke et al. v. Dominion Voting Systems, Inc. et al.

  Dear Counsel:

  Pursuant to Fed. R. Civ. P. 11(c)(2), please find attached a copy of Facebook’s motion for sanctions in
  the above-referenced case.

  Ryan T. Bergsieker


  GIBSON DUNN
  Gibson, Dunn & Crutcher LLP
  1801 California Street, Denver, CO 80202-2642
  Tel +1 303.298.5774 • Fax +1 303.313.2824
  RBergsieker@gibsondunn.com • www.gibsondunn.com
